

CONSOL ENERGY INC.
EQUITY INCENTIVE PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT

This Performance Share Unit Award Agreement set forth below (this “Agreement”)
is dated as of the grant date (the “Grant Date”) set forth on Exhibit A and is
between CONSOL Energy Inc., a Delaware corporation (the “Company”), and the
individual to whom the Compensation Committee of the Board of Directors (the
“Committee”) of the Company has made this Performance Award and whose name is
set forth on Exhibit A (the “Participant”).
The Company has established the CONSOL Energy Inc. Equity Incentive Plan, as
amended (the “Plan”), to advance the interests of the Company and its
stockholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company. Unless the context otherwise requires, all capitalized terms not
otherwise defined in this Agreement have the same meaning given such capitalized
terms in the Plan.
Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of the Company, and has authorized the execution and delivery of this
Agreement.
Agreement
1.Performance Share Unit Award. Subject to and pursuant to all terms and
conditions stated in this Agreement and in the Plan, as of the Grant Date, the
Company hereby grants a Performance Award to the Participant in the form of
performance share units (the “Performance Share Units”) with the target number
set forth on Exhibit A. Each Performance Share Unit awarded under this Agreement
shall represent a contingent right to receive one share of the Company’s common
stock as described more fully herein, to the extent such Performance Share Unit
is earned and becomes payable pursuant to the terms of this Agreement.
Notwithstanding, Performance Share Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
purposes of calculating the value of benefits, if any, to be paid under this
Agreement.
2.    Performance Period. The “Performance Period” means the performance period
as set forth on Exhibit A.
3.    Performance Goals of the Performance Share Units. Subject to the
provisions of this Agreement, the total number of Performance Share Units
awarded to Participant will be earned (at a maximum award level of 200% of the
target number of Performance Share Units awarded), if the performance measures
set by and on file with the Committee are satisfied (each, a “Performance
Goal”); provided, however, that the Committee has sole discretion to determine
whether the Performance Goals, as defined, are met and the date of such
determination shall be the vesting date of the Award (the “Vesting Date”) and
provided, further, that the Award will only become payable, except as otherwise
provided herein, if the Participant remains an employee of the Company and its
subsidiaries through the Vesting Date. As a condition to receiving this Award,
Participant agrees that all determinations made by the Committee are final and
conclusive.
4.    Issuance and Distribution.
4.1    After the end of the Performance Period and prior to the commencement of
the payment of Shares relating to the Award, the Committee shall certify in
writing the extent to which the Performance Goals and any other material terms
of this Agreement have been achieved. For purposes of this provision, and for so
long as the Code permits, the approved minutes of the Committee meeting in which
the certification is made may be treated as written certification.
4.2    Subject to the terms and conditions of this Agreement, Performance Share
Units earned by the Participant will be settled and paid in shares of the
Company’s common stock in the first calendar year immediately following the end
of the Performance Period on a date determined in the Committee’s discretion,
but in no event later than March 15th of such year, subject to Participant’s
satisfaction of all applicable income and employment withholding taxes (the
“Payment Date”).
4.3    Notwithstanding any other provision of this Agreement, in the event of a
Change in Control, the Performance Goals will be deemed to have been achieved on
such date and the Performance Share Units shall be paid based on performance
relative to the Performance Goals as of such date, and the value of such units
will be settled on the closing date of the Change in Control transaction (the
“CiC Payment Date”); provided, further, in the event of a Change in Control,
Performance Share Units may, in the Committee’s discretion, be settled in cash
and/or securities or other property.
4.4    The Participant is required to hold, and not sell, transfer or otherwise
dispose of fifty percent (50%) of the shares issued to the Participant following
the vesting of the Performance Share Units (after accounting for the payment of
any related taxes in connection with the vesting of the Performance Share Units)
until the earlier of (i) ten (10) years from the Grant Date; or (ii) the
Participant’s attainment of age sixty-two (62).


5.    Dividends. Each Performance Share Unit will be cumulatively credited with
dividends that are paid on the Company’s common stock in the form of additional
units. These additional units shall be deemed to have been purchased on the
record date for the dividend using the closing stock price of the Company’s
common stock as reported in The Wall Street Journal and shall be subject to all
the same conditions and restrictions as provided in this Agreement applicable to
Performance Share Units.
6.    Change in Participant’s Status.
In the event the Participant Separates from Service (i) on or after the date the
Participant has reached the age of 62, (ii) on account of death or Disability,
or (iii) by reason of a reduction in force as specified and implemented by the
Company, prior to any Payment Date or the CiC Payment Date, as applicable, the
Participant shall be entitled to retain the Performance Share Units and receive
payment therefore to the extent earned and payable pursuant to the provisions of
this Agreement; provided, however, that in the case of a Separation from Service
on or after the Participant has reached the age of 62 or on account of
Disability, the Participant shall only be entitled to retain a prorated portion
of the Performance Share Units determined at the end of the Performance Period
and based on the ratio of the number of complete months the Participant is
employed or serves during the Performance Period to the total number of months
in the Performance Period; provided, however, that to avoid forfeiture in the
event of a reduction in force, the Participant must sign a release agreement
acceptable to the Company in the form attached hereto as Appendix A and deliver
the signed Release to the Company’s General Counsel within thirty (30) days from
the date the Participant Separates from Service (unless a longer period is
required by law), and not revoke the release within the seven-day revocation
period provided for in the Release. In the event the Participant Separates from
Service for any other reason, including, but not limited to, by the Participant
voluntarily, or by the Company with Cause or without Cause (other than in
connection with a reduction in force as specified above), prior to any Payment
Date or the CiC Payment Date, as applicable, the Performance Share Units awarded
to the Participant shall be cancelled and forfeited, whether payable or not,
without payment by the Company or any Affiliate. Any payments due a deceased
Participant shall be paid to his or her estate as provided herein after the end
of the Performance Period.
7.    Tax Consequences/Withholding.
7.1    It is intended that: (i) the Participant’s Performance Share Units shall
be considered to be subject to a substantial risk of forfeiture in accordance
with those terms as defined in Sections 409A and 3121(v)(2) of the Code; and
(ii) the Participant shall have merely an unfunded, unsecured promise to be paid
a benefit, and such unfunded promise shall not consist of a transfer of
“property” within the meaning of Code Section 83.
7.2    Participant acknowledges that any income for federal, state or local
income tax purposes, including payroll taxes, that the Participant is required
to recognize on account of the vesting of the Performance Share Units and/or
issuance of the Shares under this Award to Participant shall be subject to
withholding of tax by the Company. In accordance with administrative procedures
established by the Company, Participant may elect to satisfy Participant’s
minimum statutory withholding tax obligations, if any, on account of the vesting
of the Performance Share Units and/or issuance of Shares under this Award, in
one or a combination of the following methods: in cash or by separate check made
payable to the Company and/or by authorizing the Company to withhold from the
Shares to be issued to the Participant a sufficient number of whole Shares
distributable in connection with this Award equal to the applicable minimum
statutory withholding tax obligation.
7.3    This Agreement is intended to comply with, or be excepted from coverage
under, Section 409A of the Code and the regulations promulgated thereunder and
shall be administered, interpreted and construed accordingly. Notwithstanding
any provision of this Agreement to the contrary, if any benefit provided under
this Agreement is subject to the provisions of Section 409A of the Code and the
regulations issued thereunder (and not excepted therefrom), the provisions of
the Agreement shall be administered, interpreted and construed in a manner
necessary to comply with Section 409A (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).
Notwithstanding, Section 409A may impose upon the Participant certain taxes or
other charges for which the Participant is and shall remain solely responsible,
and nothing contained in this Agreement or the Plan shall be construed to
obligate any member of the Committee or Board, the Company or any Affiliate (or
its employees, officers or directors) for any such taxes or other charges.
7.4    Notwithstanding any provision of this Agreement to the contrary, if the
Award of Performance Share Units under this Agreement is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Agreement would prevent
such Award from so qualifying, such provision shall be administered, interpreted
and construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).
8.    Non-Competition.
8.1    The Participant hereby agrees that this Section 8 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company’s trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to the Participant and other employees of the Company. The Participant
acknowledges and recognizes the highly competitive nature of the business of the
Company and its Affiliates and accordingly agrees that during the term of
Participant’s employment and for a period of two (2) years after the termination
thereof:
(a)    The Participant will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business;
(b)    The Participant will not contact, solicit, perform services for, or
accept business from any customer or prospective customer of the Company or any
of its Affiliates;
(c)    The Participant will not directly or indirectly induce any employee of
the Company or any of its Affiliates to: (1) engage in any activity or conduct
which is prohibited pursuant to subparagraph 8.1(a); or (2) terminate such
employee’s employment with the Company or any of its Affiliates. Moreover, the
Participant will not directly or indirectly employ or offer employment (in
connection with any business substantially similar to any line of business
conducted by the Company or any of its Affiliates) to any person who was
employed by the Company or any of its Affiliates unless such person shall have
ceased to be employed by the Company or any of its Affiliates for a period of at
least 12 months; and
(d)    The Participant will not directly or indirectly assist others in engaging
in any of the activities, which are prohibited under subparagraphs (a) — (c)
above.
8.2    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
against such Participant. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in this Agreement is unenforceable, and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any of the other restrictions contained
herein. The restrictive covenants set forth in this Section 8 shall be extended
by any amount of time that the Participant is in breach of such covenants, such
that the Company receives the full benefit of the time duration set forth above.
9.    Confidential Information and Trade Secrets. The Participant and the
Company agree that certain materials, including, but not limited to,
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, the
Participant will not at any time during or after the Participant’s employment
with the Company (including any Affiliate) disclose or use for such
Participant’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its Affiliates, any proprietary confidential information or trade secrets,
provided that the foregoing shall not apply to information which is not unique
to the Company or any of its Affiliates or which is generally known to the
industry or the public other than as a result of such Participant’s breach of
this covenant. The Participant agrees that upon termination of employment with
the Company (including any Affiliate) for any reason, the Participant will
immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
the Participant may retain personal notes, notebooks and diaries. The
Participant further agrees that the Participant will not retain or use for the
Participant’s own account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or any of its Affiliates.
10.    Remedies/Forfeiture.
10.1    The Participant acknowledges that a violation or attempted violation on
the Participant’s part of Sections 8 and/or 9 will cause irreparable damage to
the Company and its Affiliates, and the Participant therefore agrees that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participant or the
Participant’s employees, partners or agents. The Participant agrees that such
right to an injunction is cumulative, in addition to whatever other remedies the
Company (including any Affiliate) may have under law or equity and to the
Participant’s obligations to make timely payment to the Company as set forth in
Section 10.2 of this Agreement. The Participant further acknowledges and agrees
that the Participant’s Performance Share Units shall be cancelled and forfeited
without payment by the Company if the Participant breaches any of his
obligations set forth in Sections 8 and 9 herein.
10.2    At any point after becoming aware of a breach of any obligation set
forth in Sections 8 and 9 of this Agreement, the Company shall provide notice of
such breach to the Participant. By agreeing to receive the Performance Share
Units pursuant to this Agreement, the Participant agrees that within ten (10)
days after the date the Company provides such notice, the Participant shall pay
to the Company in cash an amount equal to any and all distributions paid to or
on behalf of such Participant under this Agreement within the six (6) months
prior to the date of the earliest breach. The Participant agrees that failure to
make such timely payment to the Company constitutes an independent and material
breach of the terms and conditions of this Agreement, for which the Company may
seek recovery of the unpaid amount as liquidated damages, in addition to all
other rights and remedies the Company may have resulting from the Participant’s
breach of the obligations set forth in Sections 8 and/or 9. The Participant
agrees that timely payment to the Company as set forth in this provision of this
Agreement is reasonable and necessary because the compensatory damages that will
result from breaches of Sections 8 and/or 9 cannot readily be ascertained.
Further, the Participant agrees that timely payment to the Company as set forth
in this provision of this Agreement is not a penalty, and it does not preclude
the Company from seeking all other remedies that may be available to the
Company, including without limitation those set forth in this Section 10.
11.    Assignment/Nonassignment.
11.1    The Company shall have the right to assign this Agreement, including
without limitation Sections 8 and/or 9, and the Participant agrees to remain
obligated by all provisions of this Agreement that are assigned to any
successor, assign or surviving entity. Any successor to the Company is an
intended third party beneficiary of this Agreement.
11.2    The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by the
Participant to Transfer the Performance Share Units in violation of the terms of
this Agreement shall render the Performance Share Units null and void, and
result in the immediate forfeiture of such Performance Share Units, without
payment by the Company.
12.    Impact on Benefit Plans. Payments under this Agreement shall not be
considered as earnings for purposes of the Company’s and/or Affiliate’s
qualified retirement plans or any other retirement or benefit plan unless
specifically provided for therein. Nothing herein shall prevent the Company or
any Affiliate from maintaining additional compensation plans and arrangements
for its employees.
13.    Successors; Changes in Stock. The obligation of the Company under this
Agreement shall be binding upon the successors and assigns of the Company. If a
dividend or other distribution shall be declared upon the Company’s common stock
payable in Shares, the Performance Share Units and the Shares on which the
Performance Goals are based shall be adjusted by adding thereto the number of
Shares which would have been distributable thereon if such shares and
Performance Share Units had been actual Shares and outstanding on the date fixed
for determining the stockholders entitled to receive such stock dividend or
distribution. In the event of any spin-off, split-off or split-up, dividend in
property other than cash, recapitalization or other change in the capital
structure of the Company, or any merger, consolidation, reorganization, partial
or complete liquidation or other distribution of assets (other than a normal
cash dividend), or any other corporate transaction or event having an effect
similar to any of the foregoing, or extraordinary distribution to stockholders
of the Company’s common stock, the Performance Share Units, the Shares relating
to the Performance Share Units, and the Performance Goals shall be appropriately
adjusted to prevent dilution or enlargement of the rights of Participants which
would otherwise result from any such transaction, provided such adjustment shall
be consistent with Code Section 162(m) and Section 409A, as applicable.
In the case of a Change in Control, any obligation under this Agreement shall be
handled in accordance with the terms of Section 4 hereof. In any case not
constituting a Change in Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the Performance Share Units constituting the Award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded, (ii)
there shall be substituted for each Performance Share Unit constituting the
Award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding Share shall be so changed or for
which each such Share shall be exchangeable, and (iii) the Share on which the
Performance Goals are based shall be appropriately and equitably adjusted,
provided any such adjustments shall be consistent with Code Section 162(m) and
Section 409A, as applicable. In the case of any such adjustment, the Performance
Share Units shall remain subject to the terms of the Agreement.
14.    Governing Law, Jurisdiction, and Venue.
14.1    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law.
14.2    The Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Agreement (whether
such action or proceeding arises under contract, tort, equity or otherwise). The
Participant hereby irrevocably waives any objection which the Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.
14.3    Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.
14.4    Provided that the Company commences any such action or proceeding in the
courts identified in Section 14.3, the Participant irrevocably waives the
Participant’s right to object to or challenge the above selected forum on the
basis of inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322
or similar state or federal statutes. The Participant agrees to reimburse the
Company for all of the attorneys’ fees and costs it incurs to oppose the
Participant’s efforts to challenge or object to litigation proceeding in the
courts identified in Section 14.3 with respect to actions arising out of or
relating to this Agreement (whether such actions arise under contract, tort,
equity or otherwise).
15.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
16.    Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
17.    Funding. This Agreement is not funded and all amounts payable hereunder,
if any, shall be paid from the general assets of the Company or its Affiliate,
as applicable. No provision contained in this Agreement or the Plan and no
action taken pursuant to the provisions of this Agreement or the Plan shall
create a trust of any kind or require the Company to maintain or set aside any
specific funds to pay benefits hereunder. To the extent the Participant acquires
a right to receive payments from the Company under this Agreement, such right
shall be no greater than the right of any unsecured general creditor of the
Company.
18.    Headings. The descriptive headings of the Sections of this Agreement are
inserted for convenience of reference only and shall not constitute a part of
this Agreement.
19.    Amendment or Termination of this Agreement. This Agreement may be
modified, amended, suspended or terminated by the Committee at any time;
provided, however, that no modification, amendment, suspension or termination of
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the consent of such Participant. Notwithstanding
the foregoing or any provision of this Agreement to the contrary, the Company
may, in its sole discretion and without the Participant’s consent, modify or
amend the terms of the Agreement or a Performance Share Unit award, or take any
other action it deems necessary or advisable, to cause the Agreement to comply
with Section 409A or Section 162(m) (or an exception thereto). Any modification,
amendment, suspension or termination shall only be effective upon a writing
issued by the Company, and the Participant shall not offer evidence of any
purported oral modifications or amendments to vary or contradict the terms of
this Agreement document.


[Remainder of this page intentionally left blank]


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year indicated below. This Agreement may be executed in more than one
counterpart, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
PARTICIPANT




Dated: ________________                                    
    [Insert name]






CONSOL ENERGY INC.




Dated: ________________                                    
Nicholas J. Deluliis






Exhibit A




Participant:    


Grant Date:    


Performance Share Units (Target):    


Performance Period:    




APPENDIX A


FORM OF
SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT
THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the "Agreement") is
made as of this _____ day of __________, _____, by and between CONSOL Energy
Inc. (the "Company") and _________________________ (the "Executive").
WHEREAS, the Executive formerly was employed by the Company as ________; and
WHEREAS, the Executive and Company entered into a Performance Share Unit Award
Agreement, dated __________ ___, 20__, (the "PSU Agreement"), which provides for
certain payments and benefits in the event that the Executive's employment is
terminated on account of a reason and under certain conditions as set forth in
the PSU Agreement; and
WHEREAS, the Executive’s employment with the Company was terminated on _________
(the "Termination Date") for reasons that qualify the Executive to receive
certain payments and benefits, subject to, among other things, the Executive’s
execution of this Agreement.
NOW, THEREFORE, for and in consideration of the Company’s commitments in the PSU
Agreement, the Executive and the Company hereby agree as follows:
1.    The Executive will receive the following payments and benefits regardless
of whether Employees signs or revokes this Agreement:
(a)    The Company timely paid or will timely pay the Executive, in accordance
with its normal payroll and other procedures (or as otherwise required by law),
for (i) the Executive's work through the Termination Date[, (ii) the Executive’s
accrued but unused vacation pay for calendar year ___, (iii) the Executive’s
properly reported and reimbursable business expenses, and (iv) (list any other
amounts that are due without the release)], less all required tax withholdings
and other deductions; and
(b)    The Executive's eligibility to participate in the Company’s group
insurance plans, benefit plans, and other fringe benefit programs ceased as of
the Termination Date, except that Employee’s medical benefits ceased or will
cease on _______________ [usually the end of the month], except to the extent
they may be extended under COBRA.
2.    (a)    The Executive does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, , its direct and indirect subsidiaries, divisions, parents, affiliates,
companies under common control of any of the foregoing, predecessors,
successors, and assigns, and its and their past, present and future
shareholders, partners, principals, managers, directors, officers, employees,
agents, attorneys, employee benefit plans, trustees and all others acting in
concert with them (collectively, the Releasees"), from any and all claims,
actions, suits, proceedings, complaints, causes of action, grievances, debts,
costs and expenses (including attorney’s fees), at law or in equity, which the
Executive ever had, now has, or hereafter may have, whether known or unknown, or
which the Executive's heirs, executors, or administrators may have, by reason of
any matter, cause or thing whatsoever, from the beginning of time to the date
the Executive signs this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims for breach of any express or implied
contract, wrongful termination, retaliation, defamation of character, personal
injury, intentional or negligent infliction of emotional distress,
discrimination or harassment based on race, religion, sex, age, color, handicap
and/or disability, national origin or any other protected class, and any other
claim arising from or relating in any way to the Executive's employment
relationship with the Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Worker Readjustment
and Retraining Notification Act, the Consolidated Omnibus Budget Reconciliation
Act, the Employee Retirement Income Security Act of 1974, the Family and Medical
Leave Act, the Pennsylvania Human Relations Act, all as amended, and any other
claims under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized,.
(b)    Although Paragraph 2(a) is intended to be a general release, it is
understood and agreed that Paragraph 2(a) excludes claims that cannot be
released by law, such as claims for vested pension benefits or claims for
workers compensation benefits, and any rights to a defense or indemnification
from the Company or its insurers for actions Employee took or failed to take
during the course of Employee’s employment with the Company.
(c)    Nothing herein is intended to or shall preclude the Executive from or
otherwise interfere with Executive's right to (i) file a charge or complaint
with any appropriate federal, state or local agency or court, (ii) testify,
assist, participate in, or cooperate with the investigation of any charge or
complaint pending before or being investigated by such agency or court, (iii)
enforce this Agreement, or (iv) seek a judicial determination of the validity of
the release of Employee’s rights under the Age Discrimination in Employment Act.
(d)    If an administrative agency or court assumes jurisdiction over any charge
or complaint involving claims that are released by Section 2(a) of this
Agreement (and not preserved by Sections 2(b) or (c)), Employee hereby agrees to
not, directly or indirectly, accept, recover or receive any resulting monetary
damages or other equitable relief that otherwise would be due and Employee
hereby expressly waives any rights to any such recovery or relief. Additionally,
the Executive further agrees that to the extent any relief, including monetary
relief, is awarded in any such proceeding notwithstanding the preceding
sentence, then all amounts paid as consideration under Section 2(b) of the
Separation Agreement shall be a setoff and credit against any such award to the
fullest extent permitted by law.
3.    The Company, for and in consideration of the commitments of the Executive
as set forth in this Agreement, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Executive from all claims, demands or
causes of action arising out of facts or occurrences prior to the date of this
Agreement, but only to the extent the Company knows or reasonably should know of
such facts or occurrence and only to the extent such claim, demand or cause of
action relates to a violation of applicable law or the performance of the
Executive's duties with the Company; provided, however, that this release of
claims shall not in any case be effective with respect to any claim by the
Company alleging a breach of the Executive's obligations under this Agreement.
[Note: The Company and the Executive may, but shall not be required to mutually
agree on a case-by-case basis at the time of the signing of this release to
include the foregoing provision, or a substantially similar provision, to this
Agreement.]
4.    The Executive agrees and recognizes that the Executive's employment
relationship with the Company has been permanently severed, that the Executive
shall not seek employment with the Company or any affiliated entity at any time
in the future, and that the Company has no obligation to employ the Executive in
the future.
5.    The Executive agrees that the Executive will not disparage or subvert the
Company, or make any statement reflecting negatively on the Releasees including,
but not limited to, statements relating to the operation or management of the
Company, the Executive's employment and the termination of the Executive's
employment, irrespective of the truthfulness or falsity of such statement.
6.    The Executive acknowledges that if the Executive had not executed this
Agreement containing a release of all claims, the Executive would not have been
entitled to the payments and benefits set forth in the PSU Agreement.
7.    This Agreement contains the entire agreement between the Company and the
Executive relating to the subject matter hereof. No prior or contemporaneous
oral or written agreements or representations may be offered to alter the terms
of this Agreement. To the extent Employee has entered into other agreements with
the Company that are not in conflict with this Agreement, however, including,
but not limited to the PSU Agreement, the terms of this Agreement shall not
supersede, but shall be in addition to such other agreements.
8.    The Executive agrees not to disclose the terms of this Agreement or the
PSU Agreement to anyone, except the Executive's spouse, attorney and, as
necessary, tax/financial advisor. Likewise, the Company agrees that the terms of
this Agreement will not be disclosed except as may be necessary to obtain
approval or authorization to fulfill its obligations hereunder or as required by
law. It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.
9.    The Executive represents that the Executive has returned to the Company
and does not presently have in the Executive's possession or control any records
and business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the "Corporate
Records") provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Executive's prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Executive while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates. In addition, the Executive has or will
promptly return in good condition any other Company owned equipment or property,
including, but not limited to, automobiles, personal data assistants, facsimile
machines, copy machines, pagers, credit cards, cellular telephone equipment,
business cards, laptops and computers. At the Executive’s request, the Company
will make reasonable arrangements to transfer cellular phone numbers and
personal fax numbers to the Executive.
10.    Nothing in this Agreement shall prohibit or restrict the Executive or the
Company from: (a) making any disclosure of information required by law; (b)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company's designated legal, compliance or human resources officers; or (c)
filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state or municipal law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization.
11.    The parties agree and acknowledge that the agreement by the Company
described herein, and the release of any asserted or unasserted claims against
the Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Executive.
12.    The Executive agrees and recognizes that should the Executive breach any
of the obligations or covenants set forth in Section 8 or 9 of the PSU
Agreement, the Company will have no further obligation to provide the Executive
with the consideration set in the PSU Agreement, and will have the right to seek
repayment of all consideration paid up to the time of any such breach.
Notwithstanding the foregoing, the Executive acknowledges that if the Executive
breaches Section 8or 9 of the PSU Agreement, and if the Company’s terminates or
recovers any of the payments or benefits provided under the PSU Agreement (as
provided for in Section 8 or 9 of the PSU Agreement), the release provided by
Section 1 of this Agreement shall remain valid and enforceable.
13.    The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
14.    This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to the principles of
conflicts of law. The Executive consents to the exclusive jurisdiction of any
state or federal court of competent jurisdiction located within Allegheny County
in the Commonwealth of Pennsylvania, and Employee irrevocably agrees that all
actions or proceedings relating to this Agreement may be litigated in such
courts. Employee irrevocably waives Employee's right to object to or challenge
the above selected forum on the basis of inconvenience or unfairness under 28
U.S.C. § 1404, 42 Pa. C.S. § 5322 or similar state or federal statutes.
15.    The Executive certifies and acknowledges as follows:
(a)    That the Executive has read the terms of this Agreement, that the
Executive understands its terms and effects, and that the Executive has signed
this Agreement voluntarily and knowingly in exchange for the consideration
described herein, which the Executive acknowledges is adequate and satisfactory
and which the Executive acknowledges is in addition to any other benefits to
which the Executive is otherwise entitled;
(b)    That the Executive has not been denied any leave or benefit requested,
has received the appropriate pay for all hours worked for the Company, and has
no known workplace injuries or occupational diseases;
(c)    That the Executive has notified the Company of any charge or complaint
the Executive filed with any agency or court that are still pending before such
court or agency, which the Executive agrees to promptly dismiss with prejudice
any such pending claims.
(d)    That the Executive has not reported any improper, unethical or illegal
conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company, to any
member of the Company's legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities;
(e)    That the Executive has been and is hereby advised in writing to consult
with an attorney prior to signing this Agreement;
(d)    That the Executive does not waive rights or claims that may arise after
the date this Agreement is executed;
(e)    That the Executive has [twenty-one (21)] or [forty-five (45)] days from
the date the Executive receives this Agreement to consider its terms, and that
any changes to this Agreement during that period, whether material or not, will
not extend the 21-day period;
(f)    That if the Executive signs this Agreement, the Executive may still
revoke the Executive's acceptance of the Agreement for up to seven (7) days
after the Executive signs it, by notifying the Company in writing before the
expiration of that seven-day period. The written notice should be delivered in
person or, if sent by mail, postmarked no later than the 7th day and mailed to:
(insert name and address)
(g)    That if not revoked, this Agreement will become effective on the 8th day
after the Executive signs it. If the Executive does not sign this Agreement
within the [21-day period] or [45-day period], or if the Executive timely
revokes this Agreement during the seven-day revocation period, this Agreement
will not become effective and the Executive will not be entitled to the benefits
provided under the PSU Agreement; and
(h)    That except for the wages and benefits to be paid to the Executive
regardless of whether Employee signs this Agreement, as described in Section 1
of this Agreement, the benefits to be paid under the PSU Agreement, and any
vested pension benefits the Executive may be entitled to receive, the Company
does not owe Employee any other wages, compensation, or benefits of any kind or
nature.
Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this _____ day
of __________, _____.
Witness:     
Executive
CONSOL Energy Inc.
By:         Witness:     
Name:
Title:





1